Citation Nr: 0209066	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for respiratory 
disability.

3. Entitlement to service connection for hypertension.

(The issue of entitlement to service connection for right 
foot disability, 
will be the subject of a later decision.) 

REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to December 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO).  In November 
2000, the Board remanded the case to the RO for further 
development.

The Board notes that the issues of service connection for 
bilateral hearing loss and tinnitus were also remanded to the 
RO in the November 2000 decision.  By rating decision in 
October 2001, the RO granted service connection for bilateral 
hearing loss and for tinnitus.  These issues are therefore no 
longer in appellate status.

Additionally, the Board observes that by rating decision in 
May 2002, the RO granted service connection for a deviated 
nasal septum.  With regard to the respiratory issue, 
therefore, the following decision of the Board only 
contemplates consideration of respiratory disability other 
than the already service-connected deviated nasal septum.  

Finally, the Board is undertaking additional development on 
the issue of service connection for a right foot disability 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response thereto, the Board will prepare a separate decision 
addressing that issue.



FINDINGS OF FACT

1. Low back disability was not manifested during the 
veteran's active duty or for many years after discharge 
from service.

2. A current respiratory disorder has not been medically 
diagnosed.  

3. Hypertension was not manifested during the veteran's 
active duty service, or for many years after discharge 
from service.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1112, 1113, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

2.  Respiratory disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 1113, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  Hypertension was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1112, 1113, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, private 
treatment records and reports of VA examinations.  In his 
April 1998 claim, the veteran identified treatment since 1994 
by R.K. Reiner, M.D.  Records were requested from the 
physician in April 1998 and received in May 1998.  Although 
the records from Dr. Reiner identified earlier back surgery, 
the veteran has not responded to requests to identify further 
relevant treatment.  It is noted that on initial request to 
identify treatment, the veteran's representative refused, 
indicating that the claimed disabilities were chronic during 
service or were secondary to service-connected disabilities 
and, therefore, the veteran need not provide evidence of 
current or post-service treatment.  The Board notes, in 
detail infra, that none of the disabilities were even noted 
during service, much less were they diagnosed as chronic.  
Without the veteran's assistance in identifying where 
treatment was obtained, VA's ability to decide a claim is 
hindered. 

Further, in December 2000, the RO asked the veteran to 
furnish the names and address of all medical care providers 
where he had received treatment for the claimed disabilities.  
The record contains no response from the veteran to this 
request.  VA examinations were provided in November 2001.  
The RO re-adjudicated the claims, pursuant to the VCAA, and 
issued a rating decision reflecting this new consideration in 
May 2002.  

Moreover, as the record shows that the veteran has been 
afforded VA examinations in connection with his low back, 
respiratory and hypertension claims.  While no etiology 
opinions were rendered, the Board finds that the record as it 
now stands includes sufficient medical evidence to allow 
determinations to be made as to these issues without the need 
for etiology opinions.  38 C.F.R. § 3.159(c)(4); see 66 Fed. 
Reg. 45,631 (Aug. 29, 2001).

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service-connected disability benefits.  The 
discussions in the rating decision, statement of the case, 
supplemental statement of the case, and letters from the RO 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
October 2001 letter from the RO notified the veteran of VA's 
duty to assist and of what information was needed to 
establish entitlement to the benefit sought.  The May 2002 
supplemental statement of the case provided the veteran with 
notice of the regulations implementing the VCAA and provided 
consideration of the veteran's claims pursuant to the 
provisions of the VCAA.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims. 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where certain diseases, such as arthritis and 
hypertension, are manifested to a compensable degree within 
the initial post-service year, service connection may be 
granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, service connection may nevertheless be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  However, the benefit of the doubt rule is 
inapplicable when the Board finds that a preponderance of the 
evidence is against a particular claim.  Ortiz v. Principi, 
274 F.3d 1361, 1366 (Fed. Cir. 2001).

I.  Low Back Disability

The veteran's service medical records are negative for any 
complaints, treatment or diagnoses of any low back pain or 
pathology.  On separation physical examination in December 
1964, the veteran's spine was clinically evaluated as normal.

The veteran filed an original claim for service connection 
for a low back condition in April 1998.  He reported that he 
was treated for this condition during service from January to 
March 1962.

The veteran complained of recurrent back pain to Dr. Reiner 
in April 1997.  He stated that he hurt his back, 
approximately one week earlier, while helping someone into a 
wheelchair.  A history of back surgery for a herniated disc 
in 1972 was noted and the veteran indicated that his back had 
"gone out" several times since surgery.  A diagnosis of low 
back strain, perhaps with recurrent herniated disc at L5-S1, 
was provided.  In April 1997, Dr. Reiner informed the veteran 
that X-ray examination showed spurring at L2 and L3 and 
magnetic resonance imaging (MRI) scan showed significant 
degenerative changes in the lumbosacral spine and disc 
spaces.  The report of the April 1997, MRI showed spinal 
stenosis at L4-5 due to moderate facet joint hypertrophy and 
a broad based disc herniation.  Broad based disc herniation 
at L3-4, associated with moderate facet joint hypertrophy 
producing mild spinal stenosis, was noted.  An impression of 
degenerative disk disease at L5-S1 with mild facet joint 
hypertrophy was also reported.  

A VA examination for the spine was provided in November 2001.  
The veteran reported back pain during service due to "duck 
walking."  He reported that he had surgery in 1982 and noted 
continued constant pain, stiffness, and weakness in the lower 
back.  Physical examination showed the musculature of the 
back to be strong with no postural abnormalities or fixed 
deformities.  X-ray examination showed mild spondylosis of 
the lumbar spine and disc space narrowing at L5-S1.  
The examiner provided diagnoses of history of back operation 
in 1982 (with no current records noting the specifics of the 
operation) and episodes of musculoskeletal strain in the 
lower back.  

The veteran's service medical records contain no mention of 
any complaints of back pain.  The first record noting 
treatment for a low back condition, post-service, is in April 
1997, more than thirty years after discharge from service.  
This record notes that back surgery was performed in 1972 
(although the Board notes, the veteran later states the 
surgery was in 1982).  The veteran has not identified who 
provided this treatment or where surgery was performed, 
despite repeated requests to identify relevant treatment.  
This surgery was performed at least seven years after 
discharge from service and there is no basis in the record to 
assume that such was the result of unreported back pain 
during service.  As there is no complaint, diagnosis or 
treatment during service and initial post-service treatment 
does not commence until several years after service, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran's current low back disability is 
related in any way to his active military service.  

II.  Respiratory Disability

Service medical records refer to reduced airway in connection 
a deviated nasal septum.  However, no respiratory disorder 
was diagnosed.  The report of the veteran's separation 
examination in December 1964 shows that the veteran's lungs 
were clinically evaluated as normal.  A chest x-ray at that 
time was interpreted as negative. 

In his April 1998 claim, the veteran reported that he was 
treated for a respiratory condition during service from 
January to March 1962.

A VA examination for respiratory disorders was provided in 
November 2001.  The veteran reported that he complained of 
shortness of breath during active duty.  He stated that he 
had occasional current complaints of daytime hypersomnolence, 
but no hemoptysis.  Chest X-ray examination was normal.  The 
examiner provided a diagnosis of history of deviated nasal 
septum with an operation after service to repair with no 
history of trauma and shortness of breath during active duty 
with unknown current diagnosis.  

Treatment records from Dr. Reiner note no treatment or 
complaints of any respiratory condition.  The only diagnosed 
respiratory condition on VA examination is the veteran's 
service-connected deviated nasal septum.  Although the 
veteran reports occasional shortness of breath, there is no 
diagnosis of a current respiratory disability.  Further, the 
Board notes that the service medical records contain no 
complaints, treatment, or diagnosis of any respiratory 
condition, aside from symptoms of the service-connected 
deviated nasal septum.  With any claim for service 
connection, there must be current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  It appears from the 
record that trained medical personnel have not diagnosed any 
current chronic respiratory disability, and the appeal as to 
this issue must therefore be denied.   

III.  Hypertension

The veteran's service medical records are also negative for 
any complaints, treatment or diagnoses of hypertension.  At 
the time of his discharge examination in December 1964, blood 
pressure was reported to be 130/84.  His heart was clinically 
evaluated as normal, and no cardiovascular abnormalities were 
reported on chest x-ray.  

Private treatment records from Dr. Reiner note elevated blood 
pressure on employment physical examination in June 1991.  
Diagnosis of hypertension was reported in May 1992, which was 
treated with medication.  Continued treatment with changes in 
medication were noted through November 1997.  

A VA examination for hypertension was provided in November 
1991, and the examiner noted review of the veteran's claims 
file.  The veteran reported diagnosis of hypertension in 
approximately 1970 and that elevated blood pressure was first 
noted between 1967 and 1968.  Blood pressure reading was 
180/116 and 178/116 in the right arm and 182/108 in the left 
arm.  The examiner provided a diagnosis of hypertension.  

Despite the veteran's contentions, the veteran's service 
medical records contain no diagnosis of hypertension or 
notations of any elevated blood pressure readings.  The first 
notation of record of hypertension or elevated blood pressure 
was in June 1991, more than twenty-five years after discharge 
from service.  The veteran reported at the VA examination 
that hypertension was first diagnosed in 1970.  Despite 
repeated requests, the veteran has not identified any further 
relevant treatment records.  Further, the Board notes that 
the veteran did not report this history at the time of the 
initial diagnosis by Dr. Reiner in the early 1990s.  In any 
case, even assuming for the sake of argument that the veteran 
was diagnosed with hypertension in 1970, such was well beyond 
the one year presumptive period for hypertension.  In sum, 
the preponderance of the evidence is against a finding that 
the veteran's hypertension is related to his period of active 
duty service. 

Conclusion

In reaching the determinations as to the low back, 
respiratory disability, and hypertension issues, the Board is 
unable to find such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision as to any of these issues.  38 
U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for low back disability is 
not warranted.  Entitlement to service connection for 
respiratory disability is not warranted.  Entitlement to 
service connection for hypertension is not warranted.  To 
this extent, the appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

